Case 1:20-cv-00475-DKW-KJM Document 1-1 Filed 11/04/20 Page 1 of 7               PageID #: 28




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

   Eve Nevada, LLC and Rambo V                )   Case No.: 1:20-cv- 475
   Productions, Inc.                          )   (Copyright)
                                              )
                     Plaintiffs,              )   DECLARATION OF STEPHANIE
      vs.                                     )   KESSNER
                                              )
   DOES 1-16                                  )
                                              )
                     Defendants.              )
                                              )
                                              )
                                              )
                                              )

                     DECLARATION OF STEPHANIE KESSNER

        Stephanie Kessner hereby declares under penalty of laws of the United States

  that the following is true and correct.

        1.     I am over 18 years of age and a resident of Kailua Kona, Hawaii.

        2.     I work with Culpepper IP, LLLC as a paralegal/legal assistant.

        3.     The    below        image    accurately   reflects   how    the     website

  https://rarbg.to/torrents.php (“Website”) appeared on November 4, 2020.
Case 1:20-cv-00475-DKW-KJM Document 1-1 Filed 11/04/20 Page 2 of 7         PageID #: 29




        4.    The     below   image    accurately   reflects   how   the     website

  https://rarbg.to/torrents.php?category=2;14;15;16;17;21;22;42;18;19;41;27;28;29;3

  0;31;32;40;23;24;25;26;33;34;43;44;45;46;47;48;49;50;51;52;54      appeared     on

  November 4, 2020.




                                          2
Case 1:20-cv-00475-DKW-KJM Document 1-1 Filed 11/04/20 Page 3 of 7         PageID #: 30




        5.    A search for “FGT” on the Website resulted in over 100 pages of search

  results, all with “FGT” in the name of the file title. Below is a true and accurate

  screenshot of the search page.




                                          3
Case 1:20-cv-00475-DKW-KJM Document 1-1 Filed 11/04/20 Page 4 of 7           PageID #: 31




        6.     I searched on the Website for Ava. The Website returned dozens of

  different torrent files for downloading the motion picture, one of which has the exact

  same file name as alleged in the Complaint.




                                            4
Case 1:20-cv-00475-DKW-KJM Document 1-1 Filed 11/04/20 Page 5 of 7          PageID #: 32




        7.     I searched on the Website for Rambo Last Blood. The Website returned

  dozens of different torrent files for downloading the motion picture. Below is a true

  and accurate screenshot of the search results.




                                            5
Case 1:20-cv-00475-DKW-KJM Document 1-1 Filed 11/04/20 Page 6 of 7        PageID #: 33




        8.    The bottom of the website included a link “DMCA Info”. Clicking on

  this link directed me to https://rarbg.to/dmca_info.php where a Digital Millennium

  Copyright (“DMCA”) policy per 17 U.S.C. 512(c)(3) is discussed. Below is a true

  and accurate screenshot of this portion of the Website.




                                           6
Case 1:20-cv-00475-DKW-KJM Document 1-1 Filed 11/04/20 Page 7 of 7   PageID #: 34
